      Case 2:19-cv-00621-CW-CMR Document 1 Filed 09/04/19 Page 1 of 7


                                                                                  ZU 19   SEP - l.J p   1:   23

       \//~ ~.je Kovoe:e:
Name:
Address: /
Telephone:
              7 7- t</.  -/V. A.ff. 1
                          30(;')
               '501- 543-3301
                                                     ~r~ 0iry;,~-z;Yi~~
                                                                                    DISTHICT OF U/Nf
                                                                                                                  ·
 UNITED ST ATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                    - - - - -DIVISION


 V!Lee ~~ f:AuJ::U:-
(Full Name)
     PLAINTIFF                                        CIVIL RIGHTS COMPLAINT
                                                      (42   u.s.c §1983, §1985)
        vs.

 l<,ov D .. Re1tseg..Ji_.                               Case: 2:19-cv-00621
                                                      ( Assigned To : Waddoups, Clark
 EUflA Kets6R_                                          Assign. Date : 9/4/2019
                                                        Description: Raudez v. Reiser et al
 f3(}/2WAV
               (
                    <!tJ!l#&.iaf

      DEFENDANTS



                                         A. JURISDICTION

I.     Jurisdiction is proper in this court according to:

                   a._ 42 U.S.C. §1983
                   b. - 42 u.s.c. §1985
                   c. _ Other (Please Specify) _ _ _ _ __



2.     NAME OF PLAINTIFF             ~ Ja:;e;
                                            f/DE e,.,          kA
       IS A CITIZEN OF THE STATEOF ~U~l/\~fl~--------


       PRESENT MAILING ADDRESS:                 177-Nesr 3a::;-Mrc:.m APT-#7
                                               '5vfLAK:e&h6 t!7Nt fL/143
           Case 2:19-cv-00621-CW-CMR Document 1 Filed 09/04/19 Page 2 of 7
'·




     3.    NAME   OFFIRSTDE~ANT f?o_                      .D , t<.e~ J£..
                                                       I/._
           IS A CITIZEN OF_ _f!lt__,___;4-~f/._._ _ _~f_______
                           (City and State)

           IS EMPLOYED AS                                     at - - - - -
                (Position and Title if Any)        (Organization)
                 Was the defendant acting under the authority or color of state law at the time these
                 claims occurred?

           YES_ NO_. If your answer is "YES" briefly explain.




     4.    NAME OF SECOND DEFENDANT
           (If applicable)
                                                   E.L-$#A           ~Me&
           IS A CITIZEN OF      V77111
                               (City and State)

           IS EMPLOYED AS                                     at
                 (Position and Title if Any)        (Organization)
                 Was the defendant acting under the authority or color of state law at the time these
                 claims occurred?

           YES_ NO_. If your answer is "YES" briefly explain.




      5.   NAME OF THIRD DEFENDANT                :5t1(2t()A\f a~@!?A.rit>N
           (If applicable)                                   /          '

                                  ~
           IS A CITIZEN OF _ __ _ . / ( ' - ' - - - - - - - - - - - - -
                              (City and State)
           IS EMPLOYED AS _ _ _ _ _ _ _ _ _ _ _ a t - - - - - -
                  (Position and Title if Any)  (Organization)
      Case 2:19-cv-00621-CW-CMR Document 1 Filed 09/04/19 Page 3 of 7




              Was the defendant acting under the authority or color of state law at the time these
              claims occurred?

       YES_ NO_. If your answer is "YES" briefly explain.




6.     NAME OF FOURTH DEFENDANT
       (If applicable)
                               ------------

       IS A CITIZEN OF
                          -(city
                             --     -------------
                                 and State)

       IS EMPLOYED AS                                     at _ _ _ __
              (Position and Title if Any)       (Organization)
             Was the defendant acting under the authority or color of state law at the time these
             claims occuned?

       YES _NO_. If your answer is "YES" briefly explain.




(Use additional sheets of paper if necessary.)

                                     B. NATURE OF CASE

1.     Why are you bringing this case to court? Please explain the circumstances that led to the
       problem
             fV IL     f?fi1/l{IN {) F           !/A/?#.Af!¢/l'/8A/'C A/llD      ,RAee..
             Des~/oi#ATioA!                      b/\)    me u~B. 7lfc lJc:re~/Dttp.JT5
             f<of     /).f-:cMe-/Z- Mb                  6L51A ~a ~71Wt-y
           U6CD !<.M!sr~J2f'i&1AJD l-IAt?tA~etJr _,_ . . ---- A~;vsr
             /J/Y
               fetL-rEo!J dJJI1?-c: A r lt/t> ~K.
     Case 2:19-cv-00621-CW-CMR Document 1 Filed 09/04/19 Page 4 of 7




                                       C. CAUSE OF ACTION

I.   I allege that my constitutional rights, privileges or immunities have been violated and that
     the following facts fonn the basis for my allegations: (Ifnecessary you may attach additional
     pages)
                                   0              71--~/l
                                                 ~An(>/\/,
                                       o....v                  II   •       •
     a.     (1)      Count I: &.A;6


            (2)      Supporting Facts: (Describe exactly what each defendant did or did not do.
                     State the facts clearly in your own words without citing legal authority or
                     arguments.)                          d}
                         me            .l:?erew't:nur
                                             ~v D. Rai>E-1<. Ui<..
                                                (
                        ,At.VAY.$ Fou€J:? ffJC- fl) IUotLK- ovetL
                         11/n[/lt>tJa l.l))Qlovr ~ Y fi>f2- 13 tff:.~.  I                      1


                         AUo Fo~e!el>/l?e 7P aJ!)~/tC }!o/1DAY5
                         AlllJ fAy /J1 e                     l1tDf5G Ag /2?4tJkA/?. . ZJAf5.




             (2)      Supporting Facts:          'fl/r;:.,   D!3Ft3A).DANT5       /?_oV D •
                   &t2i2e/L~T!L,                     AND C/-SllA R..e/iel.g.
               {!,e;,.;e,~N1 fJeU FoL.hPAV/N_G- IJ1€ tulliL.£
                   /t)()/L/<iAi g               Tl> A/A1Cfl J/O t<) :CMAfS f7Cl2-Fi>~tJ«:
                                                1(161 al&/LE~~.77Wi tPfiJ~
                                                IF J: A1A r<£ A'?/.t:J'T?t. °:;s D-!!Jjg111y
      c.     (I)      Count III:
     Case 2:19-cv-00621-CW-CMR Document 1 Filed 09/04/19 Page 5 of 7




            (2)    Supporting Facts:




                                         D. INJURY

I.   How have you been injured by the actions of the defendant(s)?




            E. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

I.   Have you filed other lawsuits in state or federal court that deal with the same facts that are
     involved in this action or otherwise relate to the conditions of your imprisonment?
     YES _ _ / NO _ _ . If your answer is "YES," describe each lawsuit. (If there is more
     than one lawsuit, describe additional lawsuits on additional separate pages, using the same
     outline.)

     a.             Parties to previous lawsuit:

                    Plaintiff(s): - - - - - - - - - - - - - - - - - - - - -

                    Defendant(s):

     b.      Name of court and case or docket number:
     Case 2:19-cv-00621-CW-CMR Document 1 Filed 09/04/19 Page 6 of 7




     c.      Disposition (for example: Was the case dismissed? Was it appealed? Is it still
             pending?)

     d.      Issues raised: - - - - - - - - - - - - - - - - - - - - -




     e.      When did you file the lawsuit?
                                                      Date    Month   Year


     f.       When was it (will it be) decided?   ------------~




2.   Have you previously sought informal or fomrnl relief from the appropriate administrative
     officials regarding the acts complained of in Part C? YES_ I NO _ _ . If your answer
     is "YES" briefly describe how relief was sought and the results. If your answer is "NO"
     explain why administrative relief was not sought.




                                 F. REQUEST FOR RELIEF

I.    I believe that I am entitled to the following relief:

           ?il't'   (}/1)1       7ft}O pt;;J&'i!> p #7 A~KIN~ ,l"'4e
           i<-et/~E;                       i)/l,Pt>to6t1~rfl-O/l1
                            /Al ;lll/.s L?Ase: Al?:e:
          Jl-/e     .DeretJDMJT'f5 rof!.lf/Mr!lleY .D/)) ~//?6
          /fNIJ .!l.-   2///~AJ6VI <l#lllff~rzbM !!Pl<. h/IJrVCJbffQ!~
                                                              (_//J eN7Af-}
       Case 2:19-cv-00621-CW-CMR Document 1 Filed 09/04/19 Page 7 of 7




                      DECLARA Tl ON UNDER PENALTY OF PERJURY

        The undersigned declares under penalty of perjury that he/she is the plaintiff in the above
action, that he/she has read the above complaint, and that the information contained therein is true
and c01Tect. 28 U.S.C. §1746; 18 U.S.C §1621.


           t    f/!N{ er!t'ffe-       on    ?J-3/otf
                                           (Date)
                                                            2op_.
               (Location)
